Friday, July 01, 2011

Mr. David C. Duggins
Duggins Wren Mann & Romero, LLP
P.O. Box 1149
Austin, TX 78767-1149

Mr. James K. Rourke Jr.
Office of Public Utility Counsel
P. O. Box 12397
Austin, TX 78711-2397

Mr. Thomas Lane Brocato
Lloyd Gosselink Rochelle & Townsend, P.C.
816 Congress Ave., Suite 1900
Austin, TX 78701

Ms. Tonya Michelle Gray
Andrews Kurth LLP
1717 Main St., Suite 3700
Dallas, TX 75201
Mr. James G. Boyle
Herrera & Boyle, PLLC
816 Congress Avenue,  Suite 1250
Austin, TX 78701

Mr. Lino Mendiola
Andrews & Kurth, L.L.P.
111 Congress Ave., Suite 1700
Austin, TX 78701-4069

Ms. Elizabeth R. B. Sterling
Environmental Protection & Administrative Law Div.
Office of the Attorney General
P.O. Box 12548
Austin, TX 78711-2548

Mr. Bryan L. Baker
Office of the Attorney General
P. O. Box 12548
Austin, TX 78711-2548

RE:   Case Number:  08-0634
      Court of Appeals Number:  03-07-00196-CV
      Trial Court Number:  D-1-GV-06-000827

Style:      AEP TEXAS CENTRAL COMPANY
      v.
      PUBLIC UTILITY COMMISSION OF TEXAS, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk
                                       by Michael A. Cruz, Deputy Clerk
Enclosure
|cc:|Mr. Kenneth L.       |
|   |Wiseman              |
|   |Ms. Amalia Rodriguez |
|   |Mendoza              |
|   |Mr. Jeffrey D. Kyle  |